Digitally signed by
                                                                      Reporter of
                                                                      Decisions
                                                                      Reason: I attest to
                      Illinois Official Reports                       the accuracy and
                                                                      integrity of this
                                                                      document
                             Appellate Court                          Date: 2021.03.11
                                                                      14:51:34 -06'00'



                  People v. Patel, 2020 IL App (4th) 190917



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant,
Caption           v. MEHUL PATEL, Defendant-Appellee.



District & No.    Fourth District
                  No. 4-19-0917



Filed             September 21, 2020



Decision Under    Appeal from the Circuit Court of McLean County, No. 19-DT-342;
Review            the Hon. Pablo A. Eves, Judge, presiding.



Judgment          Reversed and remanded.


Counsel on        Don Knapp, State’s Attorney, of Bloomington (Patrick Delfino, David
Appeal            J. Robinson, and David E. Mannchen, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.

                  James E. Chadd, Catherine K. Hart, and Simone A. Patras, of State
                  Appellate Defender’s Office, of Springfield, for appellee.



Panel             JUSTICE DeARMOND delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Steigmann and Justice Holder White concurred in
                  the judgment and opinion.
                                              OPINION

¶1       In June 2019, defendant, Mehul Patel, was charged by citation with one count of
     misdemeanor driving under the influence of alcohol (DUI) (625 ILCS 5/11-501(a)(2) (West
     2018)). On June 24, 2019, at approximately 12 a.m., a Normal police officer observed
     defendant’s speeding vehicle and initiated a traffic stop. The officer observed visible signs of
     intoxication, smelled alcohol emitting from defendant’s car, and defendant admitted he had
     been drinking. After showing indicators of impairment on standard field sobriety tests, the
     officer arrested defendant for DUI. Defendant moved “to quash his arrest and suppress
     evidence pursuant to 725 ILCS 5/114-12,” contending the police officer who stopped him for
     speeding had “no reasonable articulable suspicion that the [d]efendant was driving under the
     influence *** to extend the initial detention.” Following a hearing on defendant’s motion,
     during which it first viewed the footage of the traffic stop from the officer’s body and
     dashboard cameras and then heard testimony from the arresting officer and defendant, the trial
     court granted defendant’s suppression motion.
¶2       On appeal, the State argues the trial court erred in “determin[ing] *** the police officer
     lacked *** reasonable suspicion to request defendant to perform field sobriety tests.” We agree
     and reverse.

¶3                                       I. BACKGROUND
¶4       At approximately 12 a.m. on June 24, 2019, Officer Jordan Krueger of the Normal Police
     Department sat in his squad car in the 1000 block of East College Avenue monitoring for
     speeders on the 30-mile-per-hour thoroughfare. Upon observing a speeding vehicle and using
     a handheld radar unit, Krueger clocked the vehicle’s speed at 49 miles per hour. He testified
     he had tested the radar gun before and after his shift and it worked properly during each test.
     He pursued the vehicle and initiated a traffic stop to issue a speeding citation. Krueger testified
     he observed no weaving, drifting, or erratic braking by the speeding car as he pursued it.
¶5       Once the speeding vehicle stopped, Krueger approached it on the driver’s side and met
     with the car’s lone occupant—the driver, defendant, who produced his license and proof of
     insurance without incident. Krueger informed defendant he stopped him for speeding and told
     him the clocked speed. Defendant said he thought he was driving 35 miles per hour, which he
     believed was the speed limit. While speaking with defendant, Krueger “noticed that
     [defendant’s] eyes were glassy or glossy and *** could smell the odor of an alcoholic beverage
     emitting from the vehicle and him.” Upon inquiry from Krueger, defendant reported he had
     just left a restaurant in downtown Bloomington, Bakery and Pickle. Defendant said he met his
     brother for dinner and a few drinks. He admitted consuming alcohol, specifically 2½ India pale
     ale (IPA) beers. From his training and experience, which included 72 hours of DUI training
     and over 250 DUI investigations, Krueger understood IPAs generally contained a higher
     alcohol content compared to standard beer. Krueger testified this initial discussion with
     defendant lasted approximately five minutes. He testified he then returned to his squad car to
     issue defendant a speeding ticket and “prepare for standardized field sobriety tests” because,
     based on his observation of and discussion with defendant, he suspected defendant “might be
     under the influence of alcohol.” The footage of the stop confirmed Krueger’s testimony by
     showing him advise his colleague (an unidentified officer at the scene) that he planned to


                                                  -2-
     conduct a “55” in front of his car. In his squad car, Krueger completed the speeding ticket and
     placed it and defendant’s driver’s license on his car’s dashboard.
¶6       Krueger then returned to defendant’s vehicle and asked him to step outside for field
     sobriety testing. Krueger confirmed he did not return the speeding ticket or driver’s license to
     defendant. Based on defendant’s performance during testing, Krueger arrested him for DUI
     (625 ILCS 5/11-501(a)(2) (West 2018)).
¶7       In August 2019, defendant filed a “Motion to Quash Arrest and Suppress Evidence,”
     alleging Krueger unreasonably prolonged the traffic stop for field sobriety testing because he
     had “no reasonable articulable suspicion that the Defendant was driving under the influence.”
     In December 2019, the trial court held a hearing on defendant’s motion. Defendant moved to
     admit two exhibits showing the traffic stop: (1) 7 minutes and 46 seconds of footage from
     Officer Kruger’s body camera and (2) 8 minutes and 10 seconds of footage from the dashboard
     camera in Krueger’s squad car. The trial court admitted the videos without objection and
     watched them before hearing testimony from Krueger and defendant. During argument,
     defense counsel acknowledged, “I’m not contesting the initial basis for the stop, that there was
     speeding.” She explained, “[w]e are however challenging the continued detention” because
     “glassy eyes, an odor of alcohol, and [defendant] admit[ing] to drinking at a bar” did not
     provide Krueger with reasonable suspicion defendant committed or was committing DUI.
     Defense counsel highlighted what Krueger did not observe that night—he did not see
     defendant’s car weaving, drifting, or braking erratically; he did not see defendant disheveled;
     he did not see defendant struggle to produce his license or insurance; and he did not hear
     defendant slur his speech. The State countered by arguing defendant failed to make a
     prima facie case for an unreasonable seizure. The State maintained Krueger properly stopped
     defendant for speeding and quickly developed reasonable suspicion that defendant was driving
     under the influence of alcohol. The State argued, “there’s no illegal search or seizure here”
     because Krueger observed “multiple [DUI] factors here, and they’re reliable and they’re
     reasonable mostly from the admission of the Defendant himself.”
¶8       The trial court rendered its decision on the record, phrasing the issue as follows: “I think
     the big question is whether or not there was sufficient reasonable, articulable suspicion for the
     officer to proceed forward with a DUI traffic stop or with the DUI investigation rather[.]” The
     court reiterated, “[t]he Defendant [is] not disputing the initial speeding violation.” The court
     stated it considered the two videos and witness testimony in coming to a decision. It noted
     Officer Krueger’s “observations *** include[d] glassy eyes and an odor of alcohol along with
     the Defendant admitting drinking at a bar I believe it was just 35 minutes prior.” The court
     explained:
             “[W]e need to look at the totality of the circumstances, and that’s what is of greatest
             concern to the Court, that so many times in these cases now what I’m finding is that
             I’m getting cherry picking and I see this happening again here. And I’m glad the officer
             is in here because I think the officer did an excellent job, but I’m concerned about the
             cherry picking that’s going on.”
¶9       The trial court noted Officer Krueger did not observe defendant driving erratically. It also
     noted defendant cooperated with Krueger and had no trouble speaking or producing his driver’s
     license and proof of insurance. But in view of these nonobservations, it lamented:
             “Again, so the Court is kind of in a quandary because, yes, if you want to take out the
             fact that there were—appeared to be an odor of alcoholic beverage, glossy eyes, and an

                                                 -3-
               admission to drinking, even just stopped drinking 35 minutes ago then that could be
               something. Yes, it is something that an IPA is typically stronger alcohol content than a
               regular beer. Yes, the officer is properly trained I think making good decisions here.”
¶ 10       The court ultimately granted defendant’s motion to suppress, finding “if we actually take
       the totality of the circumstances there’s just not enough to believe that there was sufficient
       supporting facts taken in a whole. I don’t know that I’m criticizing the officer. *** [B]ut I’m
       concerned about the cherry picking. That’s my main concern.”
¶ 11       This appeal followed.

¶ 12                                           II. ANALYSIS
¶ 13       Before we take up the analysis of this case, we would be remiss if we did not note, once
       again, our disapproval of the practice of filing meaningless motions “to quash arrest” when the
       true purpose of the motion is to suppress evidence. See People v. Dunmire, 2019 IL App (4th)
190316, ¶¶ 28-31; see also People v. Evans, 2017 IL App (4th) 140672, ¶ 13, 73 N.E.3d 139;
       People v. Winchester, 2016 IL App (4th) 140781, ¶ 30, 66 N.E.3d 601; People v. Ramirez,
       2013 IL App (4th) 121153, ¶¶ 59-68, 996 N.E.2d 1227; People v. Hansen, 2012 IL App (4th)
110603, ¶ 62, 968 N.E.2d 164. As we also noted numerous times before, if trial courts would
       refuse to accept such motions and instead require counsel to properly plead, the practice might
       end.
¶ 14       Turning next to the issues, the State argues “the trial court erred when it determined that
       the police officer lacked sufficient reasonable suspicion to request defendant to perform field
       sobriety tests.” We agree.
¶ 15       “Vehicle stops” for even minor traffic violations “are subject to the fourth amendment’s
       reasonableness requirement” because they amount to seizures of the persons in the car. People
       v. Hackett, 2012 IL 111781, ¶ 20, 971 N.E.2d 1058; see also People v. Jones, 215 Ill. 2d 261,
       270, 830 N.E.2d 541, 549 (2005). Generally, a vehicle stop passes constitutional muster,
       meaning it is reasonable, when a police officer has “probable cause to believe that a traffic
       violation has occurred.” Whren v. United States, 517 U.S. 806, 810 (1996). But because “[t]he
       United States Supreme Court has observed that the usual traffic stop is more analogous to a
       Terry [v. Ohio, 392 U.S. 1 (1968),] investigative stop than to a formal arrest,” a police officer
       may also stop a vehicle and detain its occupants based on reasonable suspicion—articulable,
       specific facts (and the rational inferences therefrom)—that suggest a crime has been or is about
       to be committed. Jones, 215 Ill. 2d at 270; Hackett, 2012 IL 111781, ¶ 20. “ ‘Although
       “reasonable, articulable suspicion” is a less demanding standard than probable cause, an
       officer’s suspicion must amount to more than an “inchoate and unparticularized suspicion or
       ‘hunch’ ” of criminal activity.’ ” Dunmire, 2019 IL App (4th) 190316, ¶ 73 (quoting People v.
       Timmsen, 2016 IL 118181, ¶ 9, 50 N.E.3d 1092, quoting Terry, 392 U.S. at 27). All told, “[a]
       reasonable suspicion is considerably less than proof of wrongdoing by a preponderance of the
       evidence and ‘obviously less’ than that necessary for probable cause.” Dunmire, 2019 IL App
       (4th) 190316, ¶ 41 (quoting Navarette v. California, 572 U.S. ___, ___, 134 S. Ct. 1683, 1687
       (2014)).
¶ 16       Be it based on either probable cause or reasonable suspicion, “[a] seizure justified only by
       a police-observed traffic violation” may “ ‘become[ ] unlawful if it is prolonged beyond the
       time reasonably required to complete [the] mission’ of issuing a ticket for the violation.”
       Rodriguez v. United States, 575 U.S. 348, 350-51 (2015) (quoting Illinois v. Caballes, 543 U.S.
-4-
       405, 407 (2005)). Consequently, upon completing this mission and issuing the citation, a police
       officer should let all the individuals go on their way. People v. Easley, 288 Ill. App. 3d 487,
       491, 680 N.E.2d 776, 780 (1997). But when, in the course of inquiring into the traffic violation
       and issuing the ticket, the officer develops reasonable suspicion a different crime has been or
       is being committed, “further detention may be warranted.” Easley, 288 Ill. App. 3d at 491. For
       example, “[i]n a DUI case, if an officer has a reasonable suspicion based on specific and
       articulable facts that a driver is under the influence of alcohol, field sobriety tests *** may be
       justified.” (Internal quotation marks omitted.) Village of Plainfield v. Anderson, 304 Ill. App.
3d 338, 342, 709 N.E.2d 976, 979 (1999). When “judging a police officer’s conduct” in
       detaining a vehicle based on either probable cause or reasonable suspicion, “we apply an
       objective standard.” Hackett, 2012 IL 111781, ¶ 29. “The test is not what the officer should
       have seen, but whether, viewed objectively, the totality of the facts and circumstances known
       to the officer at the time of the stop would warrant a reasonable and prudent person to believe
       a crime had been committed.” (Emphasis added and internal quotation marks omitted.)
       Dunmire, 2019 IL App (4th) 190316, ¶ 73. Bearing this in mind, we turn our attention to the
       case at hand.
¶ 17        To be clear, this case begins with what everyone (the State, defendant, the trial court, and
       now us) agrees was a valid probable cause traffic stop for speeding. There is no question the
       initial traffic stop satisfied the fourth amendment’s reasonableness requirement. Indeed, the
       trial court concluded, “the traffic stop was fine.” Officer Krueger had probable cause (and
       necessarily reasonable suspicion) that defendant was committing a traffic violation. Krueger
       clocked defendant driving over the 30-mile-per-hour speed limit, and defendant admitted he
       was speeding. See Jones, 215 Ill. 2d at 271 (explaining since the officer observed the driver
       commit a traffic violation, the “initial stop of [the] vehicle was supported by probable cause
       and, therefore, was justified at its inception”). Defendant, therefore, did not (and does not)
       contest the initial stop.
¶ 18        Rather, believing Officer Krueger lacked reasonable suspicion of DUI to justify having
       him submit to field sobriety testing, defendant challenged as unlawful his “unreasonably
       prolonged” detention following the initial traffic stop. The trial court agreed and granted his
       suppression motion—a decision subject to de novo review. Hackett, 2012 IL 111781, ¶ 18. The
       State appealed, arguing the trial court erred because Officer Krueger had reasonable suspicion
       to detain defendant for field sobriety testing. For the following reasons, we agree with the State
       and reverse the trial court’s judgment.
¶ 19        Since this case began with a valid traffic stop for speeding, our inquiry into whether Officer
       Krueger had reasonable suspicion to prolong the lawful traffic stop for field sobriety testing
       does not begin when Krueger first observed the speeding vehicle but when he first encountered
       defendant. In other words, the totality of the circumstances for this brief investigatory detention
       under Terry began when Krueger approached defendant’s vehicle. Before that point, this was
       a probable cause traffic stop for speeding. Although defendant and the trial court highlighted
       certain circumstances leading up to the stop for speeding—defendant’s driving showed no
       weaving, no erratic braking, no drifting, and he appropriately signaled and appropriately
       stopped the vehicle—those circumstances are irrelevant to our inquiry here.
¶ 20        This case transitioned from a routine traffic stop for speeding into a separate DUI
       investigation when Officer Krueger met with defendant. Officer Krueger testified he suspected
       defendant of DUI when he saw his glossy eyes, smelled alcohol on his person and in the car,

                                                    -5-
       and heard defendant say he was coming from a restaurant where he drank 2½ IPA beers.
       Krueger pointed to specific, articulable facts—not to inchoate, unparticularized hunches—
       suggesting he encountered a possible DUI in progress. Likewise, the reasonable inferences
       from these specific, articulable facts could lead a reasonable, prudent person to suspect
       defendant might be driving under the influence. See Dunmire, 2019 IL App (4th) 190316, ¶ 72
       (“ ‘To justify a Terry stop, officers must be able to point to specific and articulable facts that,
       considered with the rational inferences therefrom, make the intrusion reasonable.’ ” (quoting
       People v. McMichaels, 2019 IL App (1st) 163053, ¶ 22)). Officer Krueger did not have to know
       with any level of certainty that defendant was driving under the influence before detaining him
       briefly for field sobriety testing—he needed to have particular, articulable facts suggesting
       defendant might be driving under the influence. People v. Close, 238 Ill. 2d 497, 511, 939
N.E.2d 463, 471 (2010) (“Terry *** does not require that the officer ‘know’ that the driver is
       committing a crime.”); Dunmire, 2019 IL App (4th) 190316, ¶ 41 (ranking reasonable
       suspicion as a standard “less than proof of wrongdoing by a preponderance of the evidence[,]
       *** ‘obviously less’ than *** probable cause” and, of course, less than “proof beyond a
       reasonable doubt”).
¶ 21       Officer Krueger had no reason to suspect DUI as he pursued and eventually stopped
       defendant’s speeding vehicle. He acknowledged as much under oath, saying he stopped
       defendant for speeding only. But Krueger came to suspect DUI when he encountered
       defendant’s person, transitioning the routine traffic stop into a separate DUI investigation.
¶ 22       Though not dispositive here, we find instructive our supreme court’s opinion in People v.
       McDonough, 239 Ill. 2d 260, 940 N.E.2d 1100 (2010). There, a police officer approached a
       vehicle parked on the side of a busy four-lane highway late at night to offer assistance. The
       officer explained the vehicle had not been parked there a few minutes before, so he wanted to
       offer help in case the vehicle or driver were in distress. The officer stated he had no suspicion
       or hunches when he approached the car. When the driver rolled down the window, the officer
       smelled alcohol. He asked the driver “ ‘how much he had to drink,’ ” to which the driver said
       “ ‘three.’ ” Only then did the officer suspect DUI and ask the driver to submit to field sobriety
       testing. McDonough, 239 Ill. 2d at 262-63. The supreme court found the initial seizure
       reasonable under the community caretaking exception to the fourth amendment. McDonough,
239 Ill. 2d at 273. Then the court explained: “When [the driver] rolled down his window and
       opened his mouth to speak, [the officer] acquired the reasonable suspicion necessary to further
       detain and investigate [the driver].” McDonough, 239 Ill. 2d at 274. Since it found no fourth
       amendment violation in either the initial stop or the detention for field sobriety testing, the
       supreme court confirmed that the trial court erred in granting the driver’s motion to suppress.
       McDonough, 239 Ill. 2d at 274-75.
¶ 23       Though dealing with an initial stop based on community caretaking rather than probable
       cause, McDonough illustrates how in the midst of a reasonable inquiry a police officer may
       develop reasonable suspicion, unrelated to the reason for the initial encounter, to further detain
       a defendant for investigation into a separate matter. That is what happed here. Like
       McDonough, Officer Krueger reasonably seized defendant and had no suspicion defendant was
       driving under the influence until defendant rolled down his window and Krueger encountered
       him. It has happened in other cases, too. See Village of Plainfield, 304 Ill. App. 3d at 342
       (following a valid traffic stop for a cracked windshield, the officer developed unrelated
       reasonable suspicion for “a limited detention to ascertain whether defendant was under the


                                                    -6-
       influence of alcohol” based on smelling alcohol, seeing defendant’s bloodshot, glossy eyes,
       hearing defendant’s slurred speech, and defendant admitting drinking three to four beers in the
       past hour); Village of Lincolnshire v. Kelly, 389 Ill. App. 3d 881, 885, 907 N.E.2d 440, 445-
       46 (2009) (following a valid traffic stop for speeding, the officer acquired unrelated reasonable
       suspicion for DUI based on an odor of alcohol and defendant’s admission of drinking one glass
       of wine). We do not cite these cases because they stand on “all-fours” with this case. Few DUI
       cases are exactly the same. Few DUI defendants exhibit identical indicators for intoxication.
       This is why there is no bright-line rule for reasonable suspicion generally and reasonable
       suspicion for DUI specifically. See Timmsen, 2016 IL 118181, ¶ 18. We cite these cases simply
       to show how an initial reasonable encounter with police can develop into a separate brief
       investigative detention under Terry if the officer acquires specific, individualized, articulable
       facts that a crime has been or is being committed. And it is those circumstances following the
       initial, valid encounter that are relevant to the Terry inquiry into the prolonged detention. Here,
       upon encountering defendant’s person—smelling alcohol, seeing defendant’s glossy eyes, and
       hearing defendant admit to drinking 2½ IPAs as recently as 35 minutes prior—Officer Krueger
       developed reasonable suspicion to briefly detain defendant for field sobriety testing. The trial
       court erred in finding otherwise and granting defendant’s suppression motion.
¶ 24        In hopes of providing some guidance for these decisions in the future, we pause briefly to
       comment on the trial court’s approach and rationale in this case. By way of reminder, in
       determining “whether or not there was sufficient reasonable, articulable suspicion *** to
       proceed *** with the DUI investigation,” the trial court focused on what Officer Krueger did
       not see and hear when he encountered defendant—erratic driving or noncooperation from
       defendant, to name a few. Even though the court acknowledged this “was a good traffic stop”
       and even noted Officer Krueger had reasons to believe defendant might be driving under the
       influence, the trial court found the prolonged detention unreasonable, i.e., not supported by
       reasonable suspicion, because it was “concerned about cherry picking.” We find the court’s
       approach flawed in three ways. First, though it may seem persnickety, police do not need
       “sufficient” reasonable suspicion, but simply “reasonable suspicion” to proceed with a DUI
       investigation. To the extent the trial court used “sufficient” as a measure for an amount of
       reasonable suspicion needed to detain defendant, such use was improper because reasonable
       suspicion is not subject to quantification. Second, as we said supra, this reasonable-suspicion
       inquiry began when Officer Krueger approached defendant’s stopped vehicle. It did not begin
       when Krueger first observed defendant’s speeding vehicle. Therefore, the court’s focus on
       defendant’s driving before the stop was a mistake. Such observations may be relevant, perhaps,
       when an officer is attempting to develop a basis for a stop, but here, there was no such need.
       Third, we find confusing the court’s emphasis on cherry picking. Three times the court
       expressed concern that Officer Krueger was “cherry picking,” though it never explained what
       it meant by the phrase. From context clues we understand the term connotes subjectivity, not
       objectivity, on Officer Krueger’s part. Whatever the court meant by “cherry picking,” we
       cannot endorse the court’s statements describing it as the court’s “greatest” or “main concern”
       because a police officer’s “[s]ubjective intentions play no role in ordinary *** Fourth
       Amendment analysis.” (Emphasis added.) Whren, 517 U.S. at 813; see also Village of
       Plainfield, 304 Ill. App. 3d at 342 (“[T]he United States Supreme Court has held that the
       ‘subjective intent’ or actual motivation of the police officers involved should play no role in
       determining the reasonableness of an investigation pursuant to the Fourth Amendment.”).


                                                    -7-
¶ 25       Reasonable suspicion is a low bar, and Officer Krueger cleared it here. Seeing defendant’s
       glossy eyes, smelling alcohol from defendant and the vehicle, and hearing defendant admit to
       drinking 2½ IPAs provided Krueger with reasonable suspicion that defendant might be
       committing DUI. The fact these observations occurred simultaneously with the traffic stop did
       nothing to prolong it, and once he had the reasonable suspicion, he did not unlawfully prolong
       a valid traffic stop by having defendant submit to field sobriety testing.

¶ 26                                      III. CONCLUSION
¶ 27      For the reasons stated, we reverse the trial court’s judgment and remand for further
       proceedings consistent with this opinion.

¶ 28      Reversed and remanded.




                                                  -8-